TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00905-CV


  WC 1st and Trinity, LP; WC 1st and Trinity GP, LLC; WC 3rd and Congress, LP; and
                       WC 3rd and Congress GP, LLC, Appellants

                                                v.

                   The Roy F. and JoAnn Cole Mitte Foundation, Appellee



               FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY,
        NO. D-1-GN-18-007636, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellants’ emergency motion for temporary relief is granted in part. The trial

court’s December 10, 2019 order appointing a receiver for WC 1st and Trinity, LP and WC 3rd

and Congress, LP (collectively, the “Partnerships”) is stayed in part pending further order of this

Court. While the Court’s stay is in place, the Court prohibits the receiver from filing voluntary

petitions for relief under Title II of the United States Code (the Bankruptcy Code) for the

Partnerships, and the Court prohibits the alienation of the real property owned by the

Partnerships. The Court orders the parties and the receiver to notify the Court as soon as

practicable of any foreclosure posting for the real property owned by the Partnerships.

               In addition, we abate this appeal and remand the case to the trial court for a

determination of whether appellants’ rights would be adequately protected by supersedeas or
another order under Texas Rule of Appellate Procedure 24. See Tex. R. App. P. 24.1; see also

Tex. R. App. P. 29.1, 29.3. The parties are ordered to file a joint status report with this Court

concerning the status of the trial-court proceedings on or before January 10, 2020.

               It is ordered on December 19, 2019.



Before Chief Justice Rose, Justices Triana and Smith

Abated and Remanded

Filed: December 19, 2019




                                                2